It is my honour to address the Assembly as President of the Transition of Burkina Faso. I wish to convey my warmest and most sincere appreciation to the General Assembly and to congratulate the President on his election to preside over the Assembly at its seventieth session. I should also like to pay tribute to his predecessor, Mr. Sam Kutesa, for his clear-sighted guidance of the work of the sixty-ninth session.
Since the transition that I am leading resulted from a popular uprising in October 2014, which said “no” to the arbitrariness, nepotism and injustice of an undemocratic regime, I have come here to promote liberty and democracy. Here, before the Assembly, I have come to extol the virtue of liberty, true liberty, the liberty that the French revolutionaries of 1789 dreamed about and an ideal that so many human beings today still aspire to. I want to call for liberty, plain and simple. As I was deprived of liberty for a time, I know how precious it is. I have come here to pay tribute to democracy, which today has become a universal canon — except in Burkina Faso, where praetorians of another age were trying to row against the tide of history and attempted to seize our democracy in order to serve their sordid ambitions.
Thanks to the international community, which is the defender of those values I just mentioned, I speak here freely before Member States. That was unthinkable only two weeks ago, when I was jailed during the military uprising. On 16 September, my country, Burkina Faso, was the victim of a heinous coup d’état perpetrated by officers bought by vengeful politicians. Moreover, that happened just before the launch of our electoral campaign. The wishes of the people of Burkina Faso were not taken into account. The national and spontaneous response of the people was impressive. They tried to block the path that those adventurers were attempting to take. Regrettably, that led to a tragic loss of life and many wounded. On that occasion, the people of Burkina Faso, and its youth in particular, showed an unprecedented level of patriotism.
15-29816 11/45

A/70/PV.25 02/10/2015
The international community also promptly came forward to unanimously condemn the coup and support the transition. From this rostrum, I wish to thank all the countries, without exception, and the international organizations, civil society organizations and journalists from around world that came together so quickly to frustrate the coup d’état, thereby enabling a return to normalcy and legitimacy. The people of Burkina Faso have asked me to speak to the Assembly, to the nations of peace, and to convey our deep appreciation to Member States. We ask them to continue to support our efforts to implant genuine democracy in Burkina Faso through the holding of free and transparent elections, which we will be organizing shortly.
I have spoken at length about my country, but now I wish to address some major concerns on the international scene.
First, the global economic situation continues to develop unfavourably and thus makes demands of us, particularly with regard to our common commitment to eradicate poverty, especially in developing countries. It is completely obvious that we are far from having successfully risen to the challenge of fulfilling the Millennium Development Goals, although several Member States have made significant progress. We must thus redouble our efforts and take robust action in order to improve the living conditions of our populations. “A new commitment to action” — the theme we have chosen for our session calls on us to act quickly to attain tangible results through programmes that are ambitious and, above all, pragmatic.
We should note, in that context, that the Addis Ababa Action Agenda adopted at the third International Conference on Financing for Development lays the groundwork for the effective implementation of the post-2015 development agenda that we have recently adopted (see resolution 70/1). We welcome the holding of that Conference, and we hope that the consensus forged around a new generation of Sustainable Development Goals will bring about social and economic well-being for our populations.
Climate change, a key parameter of development, merits particular attention. That is why the the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris in December, is so important. The environment pact that should result from that event should enable us to strengthen the protection of our planet against
climate disasters and environmental aggression arising from the abuses of a consumer society.
In 70 years of its existence, the United Nations has unflaggingly endeavoured to work for a world of peace, a world that is safe. Burkina Faso reaffirms its determination to resolutely support peacekeeping efforts around the world. We are already actively participating in peacekeeping operations, in our sister Republic of Mali, for example, where the mission is twofold: to ensure security in the country and to combat terrorism. We contribute to the international community’s efforts to combat terrorism and violent extremism, as the eradication of those phenomena requires a global coalition.
On the issue of disarmament, we must continue our efforts to strengthen confidence among our States. Such confidence facilitated the conclusion of the Joint Comprehensive Plan of Action of 14 July 2015 on the Iran nuclear issue, which reassured the international community with regard to its legitimate fears concerning nuclear proliferation.
We encourage the States Members of the United Nations likewise to move towards a peaceful resolution of the Israeli-Palestinian conflict.
With regard to Western Sahara, my country, which has always encouraged a negotiated political solution, reaffirms its endorsement the initiative of the Kingdom of Morocco promoting a status of autonomy for the Sahara region, as a credible and realistic alternative in the conclusion of that dispute.
With regard to the American sanctions imposed on Cuba, Burkina Faso favours its total lifting. We also welcome the recent positive developments between Cuba and the United States of America, which augur well for a definitive normalization of bilateral relations between the two countries.
A full Member of our Organization, Burkina Faso endorses the reforms aimed at streamlining the functioning of the United Nations. On Security Council reform, we reiterate our full support for the African position, which is based on the Ezulwini Consensus and the Sirte Declaration.
Always respectful of the ideals of the United Nations, which are based on the principles of peaceful coexistence, dialogue and the peaceful resolution of disputes, we welcome and encourage a rapprochement
12/45 15-29816

02/10/2015 A/70/PV.25
between the People’s Republic of China and the Republic of China on Taiwan.
Before concluding, I wish to convey my appreciation for the international solidarity shown in eradicating the Ebola virus. We must not relax our vigilance. We must intensify international cooperation to maintain those results and ensure that the countries severely affected by that disease can recover. The virtues of international solidarity and dialogue among nations must continue to inspire the United Nations so that together we can meet the challenges of our time.
In the tremendous task before us of building an international society that is more democratic and humane, Burkina Faso can always be found in the front ranks. Burkina Faso wishes to reiterate its good will and deeply thank the Assembly, yet again.
